Opinion Issued June 18, 2009








Opinion Issued June 18,
2009
 
 
 
 
 
 
 
 
 
 
 
 
 





 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-08-00493-CV
 





















 

MARK MCSCHAFFRY, Appellant
 
V.
 
AMEGY BANK NATIONAL ASSOCIATION, Appellee
 
 

On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2007-14880
 




 

SUPPLEMENTAL MEMORANDUM OPINION
          Mark McShaffry and Amegy
Bank National Association have jointly moved this court to dismiss their appeal
under Texas Rule of Appellate Procedure 42.1(a)(2) pursuant to a settlement
agreement.  See Tex. R. App. P.
42.1(a)(2).  The parties further request that we dismiss the appeal and
withdraw our judgment and opinion of April 2, 2009.  We deny the motion to
withdraw our April 2 opinion.  Pursuant to Texas Rule of Appellate Procedure
42.1(c), our opinion stands without regard to the merits of this case.  We
VACATE our judgment of April 2, 2009.  We GRANT the motion to dismiss the
appeal pursuant to settlement.  We dismiss all other pending motions as moot.
 
 
                                                          Jane Bland
                                                         Justice
 
Panel consists of Judges Bland, Sharp,
and Taft.[1]
Justice Sharp would withdraw the
April 2 opinion.




[1] Justice Tim Taft, who retired from the First Court of
Appeals on June 1, 2009, continues to sit by assignment for the disposition of
this case, which was submitted on March 10, 2009.